Filed 7/5/17
                            CERTIFIED FOR PUBLICATION

               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FIRST APPELLATE DISTRICT

                                      DIVISION FIVE


                                                   A147412
In re JORDAN E. TAITANO on Habeas
Corpus.                                            (Contra Costa County
                                                   Super. Ct. No. 5-132337-7)



        Jordan E. Taitano was determined by the trial court to be incompetent to stand
trial. His commitment facility subsequently found there was no substantial likelihood he
would be restored to mental competence in the foreseeable future, he completed the
three-year maximum commitment period, and he was determined not to be subject to a
conservatorship as gravely disabled. The trial court granted Taitano a writ of habeas
corpus and released him, concluding that Penal Code section 1368 did not authorize a
new competency hearing.1 The People appeal, urging that such a hearing is authorized
under section 1368.
        In light of the plain language of the statute, the statutory scheme, the statutory
purpose, and existing precedent, we conclude that section 1368 does not authorize a new
competency hearing in Taitano’s circumstances. We therefore affirm the order.
                        I. FACTS AND PROCEDURAL HISTORY
        In November 2009, an information charged Taitano with murder, robbery,
carjacking, attempted kidnapping, first degree burglary, and two counts of reckless
evasion of a police officer resulting in great bodily injury. (§§ 187; 211; 212.5, subd. (c);
215; 207, subd. (a); 664/460, subd. (a); Veh. Code, § 2800.3.) During the course of the


1
        Except where otherwise indicated, all statutory references are to the Penal Code.


                                               1
criminal proceedings against him, it was determined that Taitano was mentally
incompetent to stand trial and he was committed to a treatment facility. To provide
context for these events before recounting them in greater detail, we first summarize the
applicable statutory scheme.
       A. Statutory Scheme
       Both the due process clause of the Fourteenth Amendment to the United States
Constitution and state law prohibit the state from trying or convicting a defendant who is
mentally incompetent to stand trial. (People v. Ary (2011) 51 Cal.4th 510, 517–518.)
       This mandate is codified in section 1367, which provides that a person cannot be
tried while he or she is “mentally incompetent,” which is defined to mean that, “as a
result of mental disorder or developmental disability, the defendant is unable to
understand the nature of the criminal proceedings or to assist counsel in the conduct of a
defense in a rational manner.” (§ 1367, subd. (a).)
       Section 1368 instructs the trial court when it must interrupt the court proceedings
to determine the defendant’s mental competency. “If, during the pendency of an action
and prior to judgment . . . a doubt arises in the mind of the judge as to the mental
competence of the defendant, he or she shall state that doubt in the record and inquire of
the attorney for the defendant whether, in the opinion of the attorney, the defendant is
mentally competent. . . . At the request of the defendant or his or her counsel or upon its
own motion, the court shall recess the proceedings for as long as may be reasonably
necessary to permit counsel to confer with the defendant and to form an opinion” with
respect to the defendant’s competency. (§ 1368, subd. (a).) If the defense attorney tells
the court the defendant may be mentally incompetent, the court shall order a competency
hearing pursuant to section 1369; if the defense attorney tells the court the defendant is
mentally competent, the court may still order a competency hearing. If the court orders a
competency hearing, “all proceedings in the criminal prosecution shall be suspended until
the question of the present mental competence of the defendant has been determined.”
(§ 1368, subd. (c).)



                                              2
       Next, section 1369 sets forth the procedure for the court’s determination of the
defendant’s mental competence. In essence, the court appoints a psychiatrist or licensed
psychologist to examine the defendant and evaluate the nature of any mental disorder, the
defendant’s ability to understand the nature of the proceedings or assist counsel in the
defense, and, in some circumstances, whether treatment with antipsychotic medication
may be medically appropriate and likely to restore the defendant to mental competence,
and whether the defendant is a danger to self or others and has the capacity to make
decisions regarding the medication. (§ 1369, subd. (a).) The court then holds a hearing or
“trial,” at which the prosecution and defense offer evidence with respect to the
defendant’s mental competence and may make a closing argument. (§ 1369, subds. (b)–
(f).) If tried by a jury, the defendant is presumed mentally competent unless, by
unanimous verdict, the jury finds by a preponderance of the evidence that the defendant
is mentally incompetent. (§ 1369, subd. (f).)
       Section 1370 then sets forth what happens after the verdict at the competency
hearing. “If the defendant is found mentally competent, the criminal process shall
resume, the trial on the offense charged or hearing on the alleged violation shall proceed,
and judgment may be pronounced.” (§ 1370, subd. (a)(1)(A).) But “[i]f the defendant is
found mentally incompetent, the trial . . . shall be suspended until the person becomes
mentally competent.” (§ 1370, subd. (a)(1)(B).)
       The balance of section 1370 describes what happens to the defendant who has
been found mentally incompetent to stand trial.2 Before 1974, mentally incompetent
defendants could be committed to a state hospital or other treatment facility indefinitely
unless they regained competence, a practice that could effectively result in a lifetime
sentence without a determination of guilt. That practice was ended by our Supreme

2
        Section 1370 applies to a person who, like Taitano, is charged with a felony or
alleged to have violated probation for a felony. Section 1370.01 sets forth the procedure
if the charge is a misdemeanor or violation of probation for a misdemeanor. Section
1370.1 applies to a person who is incompetent due to a mental disorder but is also
developmentally disabled. Section 1370.02 pertains to a person alleged to have violated
his post-release supervision or parole. (See § 1367, subd. (b).)


                                             3
Court’s decision in In re Davis (1973) 8 Cal.3d 798, 801 (Davis), which applied the rule
of Jackson v. Indiana (1972) 406 U.S. 715 and held that “no person charged with a
criminal offense and committed to a state hospital solely on account of his incapacity to
proceed to trial may be so confined more than a reasonable period of time necessary to
determine whether there is a substantial likelihood that he will recover that capacity in the
foreseeable future.” (Davis, at p. 801.) Thus, our Supreme Court decided, when the
appropriate state hospital authorities “report . . . that there exists no reasonable likelihood
that the person will recover his competence to stand trial in the foreseeable future, then
the court should either order him released from confinement or initiate appropriate
alternative commitment proceedings under the Lanterman-Petris-Short Act (Welf. & Inst.
Code, § 5000 et seq.).” (Davis, at p. 807.) The Lanterman-Petris-Short Act (LPS Act) is
a comprehensive scheme for the involuntary detention, evaluation, and treatment of
mentally ill individuals or persons who, as a result of a mental disorder, are dangerous or
gravely disabled.
       In response to Davis, the Legislature enacted Assembly Bill No. 1529 in 1974,
which amended the procedure for the commitment of mentally incompetent criminal
defendants (e.g., § 1370) and the scope of long-term commitments under the LPS Act.
(In re Polk (1999) 71 Cal.App.4th 1230, 1237 (Polk).) The amendment rewrote section
1370 to establish the procedure a criminal court must follow after a defendant has been
found incompetent, including the suspension of criminal proceedings, the preparation of
progress reports at specified intervals, the requirement that the defendant be returned to
court if a report indicates there is no substantial likelihood competence will be regained
in the foreseeable future, the establishment of a three-year limit on the commitment
period, and the authorization of conservatorship proceedings when the defendant is
returned to court. (Polk, at p. 1237.) The bill added to the LPS Act’s definition of
“gravely disabled” to include persons who have been found mentally incompetent and are




                                               4
charged with certain felonies, thereby creating the “Murphy conservatorship” named after
the legislator who sponsored the bill. (Id. at pp. 1236–1237.)3
        Under section 1370, as it read at the time relevant to this case, the court
determines the state hospital or treatment facility to which the mentally incompetent
defendant shall be delivered, and determines whether the defendant lacks capacity to
make decisions regarding the administration of antipsychotic medication. (§ 1370, subd.
(a)(1)(B)(i), (a)(2).)
       Within 90 days of commitment, the medical director of the treatment facility must
make a written report to the court and the community program director concerning the
defendant’s progress toward recovery of mental competence and whether any
administration of antipsychotic medication remains necessary. (§ 1370, subd. (b)(1).)
Thereafter, at six-month intervals or until the defendant becomes mentally competent, the
facility must report in writing regarding a confined defendant’s progress toward recovery
of mental competence. (§ 1370, subd. (b)(1).)
       If the treatment facility determines that the defendant has regained mental
competence, the fact of restoration to competency must be certified to the court, which in
turn decides whether to approve the certification. (§ 1372, subd. (a)(1), (d); § 1370, subd.
(a)(1)(C).) If the court approves the certification, criminal proceedings are resumed.
       If the treatment facility reports that the defendant has not recovered mental
competence and there is no substantial likelihood that he or she will regain competence in
the foreseeable future, the defendant is “returned to the court for proceedings pursuant to
[section 1370, subdivision (c)(2)].” (§ 1370, subd. (b)(1)(A).) Under that statute, if it

3
        Welfare and Institutions Code section 5008, subdivision (h)(1) now sets forth two
alternative definitions of “gravely disabled,” the first of which could be met by members
of the population at large (standard LPS conservatorships, for persons who, as a result of
a mental health disorder, are unable to provide for basic personal needs for food,
clothing, or shelter) and the second of which is relevant only to criminal defendants
charged with certain types of felonies who have been found mentally incompetent to
stand trial under section 1370, in that the person is unable due to a mental health disorder
to understand the nature and purpose of the proceedings taken against him or her and to
assist counsel in the defense in a rational manner (Murphy conservatorships).


                                              5
appears to the court that the defendant is “gravely disabled” (as defined in Welf. & Inst.
Code § 5008, subd. (h)(1)(B)), the court shall order the conservatorship investigator to
initiate Murphy conservatorship proceedings pursuant to Welfare and Institutions Code
section 5350. Alternatively, the court may dismiss the charges and order the defendant
released. (§ 1370, subds. (d), (e); see § 1385.)
       If the defendant has not recovered mental competence but the report discloses
there is a substantial likelihood that he or she will regain competence in the foreseeable
future, the defendant remains in the state hospital or other treatment facility up to a
statutory maximum confinement period. (See § 1370, subd. (b)(1).)
       If the defendant remains hospitalized for 18 months—the halfway mark to the
statutory maximum commitment period—he or she is “returned to the committing court
where a hearing shall be held pursuant to the procedures set forth in Section 1369.”
(§ 1370, subd. (b)(4). Italics added.) In other words, the court in this instance must
determine again the defendant’s competency to stand trial at a hearing. The court also
determines if the defendant is gravely disabled for purposes of a conservatorship.
(§ 1370, subd. (c)(2).)4
       Finally, the defendant is returned to court at the end of the maximum statutory
commitment period. Subdivision (c)(1) of section 1370 reads: “At the end of three years
from the date of commitment or a period of commitment equal to the maximum term of
imprisonment provided by law for the most serious offense charged in the information,
indictment, or misdemeanor complaint, . . . whichever is shorter, but no later than 90 days
prior to the expiration of the defendant’s term of commitment, a defendant who has not
recovered mental competence shall be returned to the committing court.” The court then
determines whether the defendant is gravely disabled for purposes of a conservatorship.
(§ 1370, subd. (c)(2).)

4
        At each review by the court specified in section 1370, subdivision (b), the court
additionally determines if the security level of housing and treatment is appropriate and
decides issues concerning administration of antipsychotic medication. (§ 1370, subd.
(b)(6).)


                                              6
       The criminal action remains subject to dismissal in the interest of justice pursuant
to section 1385. (§ 1370, subd. (d).) If the criminal action is dismissed, the defendant
must be released from commitment, without prejudice to the initiation of proceedings
under the LPS Act. (§ 1370, subd. (e).)
       In sum, as relevant here, section 1370 provides that a defendant, once found to be
mentally incompetent and committed to a treatment facility, will be returned to court at
specific times for specific purposes: (1) if the defendant is certified to have regained
competence, for the court to approve the certification; (2) if the defendant has no
substantial likelihood of regaining competence, to determine if the defendant is
appropriate for a conservatorship; (3) if the defendant has been committed for 18 months,
to hold a second competency hearing under section 1369; and (4) at the end of the
statutory maximum commitment period, to determine if the defendant is appropriate for a
conservatorship. The only time the statute expressly authorizes the defendant to be
returned to the court for a competency hearing is at the 18-month commitment mark. In
this manner, the Legislature balanced the defendant’s right not to be tried if mentally
incompetent, the defendant’s right not to be committed for an unreasonable period to see
if his competence will be restored, and the People’s interest in prosecuting defendants
who are, in fact, competent to stand trial.




                                              7
       B. Taitano’s Commitment
              1. Section 1368 and Section 1369 Proceedings
       In March 2011, Taitano’s defense counsel declared a doubt as to Taitano’s
competence, and the trial court ordered a competency hearing. (§ 1368.) Three
evaluators opined that Taitano was incompetent to stand trial because he suffered from
delusions making it impossible for him to provide rational assistance to his attorney in his
defense. In November 2011, a jury found Taitano competent to stand trial, but the trial
court granted a motion for judgment notwithstanding the verdict and found him
incompetent. (§ 1369.) The court committed Taitano to the Department of Mental
Health for treatment in April 2012.
              2. Section 1370 Proceedings
       In May 2013, Atascadero State Hospital reported there was no substantial
likelihood Taitano would regain mental competence in the foreseeable future. (§ 1370,
subd. (b)(1).) Accordingly, Taitano was returned to court in July 2013 for proceedings
pursuant to section 1370, subdivision (c)(2). (See § 1370, subd. (b)(1)(A).) The court
referred the matter to the Contra Costa Public Guardian, as the conservatorship
investigator for the county, to investigate conservatorship. (See § 1370, subd. (c)(2).)
       The public guardian concluded that Taitano was not gravely disabled within the
meaning of the LPS Act for a Murphy or other conservatorship. (See Welf. & Inst. Code,
§ 5008, subd. (h)(1)(A)–(B).) While he posed a danger to others in the community, the
threat he posed was not attributable to a mental illness or his diagnosed disorder. No
conservatorship petition was filed.




                                             8
              3. Taitano’s Initial Habeas Petition and Appeal
       In November 2013, Taitano filed a petition in the trial court for a writ of habeas
corpus, seeking his release. The People filed a petition for a writ of mandate under Code
of Civil Procedure section 1085, asking the court to find that the public guardian abused
its discretion and to hold a hearing to determine if Taitano is appropriate for a
conservatorship.
       The trial court granted Taitano’s petition for writ of habeas corpus and denied the
People’s petition for a writ of mandate in February 2014. The court concluded that the
public guardian’s decision not to file a petition for a Murphy conservatorship was a
nonreviewable exercise of discretion.
       The People appealed from the orders, and we reversed. Although the
conservatorship investigator has the sole discretion to determine whether a petition
should be filed after a section 1370, subdivision (c)(2) referral, the court may “review[]
the . . . decision for abuse of discretion and, if appropriate, order[] the Public Guardian to
exercise its discretion in accordance with the law.” Because it did not appear that the
conservatorship investigator had obtained the requisite opinion from a qualified mental
health professional, we reversed the order granting the habeas petition and denying the
mandamus petition, and remanded for the trial court to direct the Public Guardian to
obtain a psychological or psychiatric evaluation addressing the elements of a Murphy
conservatorship and to hold a new hearing.
              4. Section 1370 Proceedings After Remand
       On remand, at the public guardian’s direction, Taitano was evaluated by a licensed
psychologist with a doctorate in forensic psychology. In a March 2015 report, the
psychologist opined that Taitano was not gravely disabled for purposes of imposing a
Murphy conservatorship because he “does not appear to meet the requirement . . . that he
is incompetent as a result of a mental health disorder” (underscoring omitted) and also
because his risk of dangerousness was “not a result of mental disorder, but of criminal
behavior and the ingestion of methamphetamines.” The psychologist recommended that



                                              9
no petition for a Murphy conservatorship be filed, but that “Taitano should be re-
evaluated for competency at this time.”
       On April 1, 2015, the People filed a “Motion to Re-evaluate the Defendant’s
Competency” in Taitano’s criminal and habeas cases. The People argued that Taitano’s
competence to stand trial was not static and there had been a substantial change of
circumstances and new evidence as to his competence, including the psychologist’s
recent evaluation and information in Taitano’s jail and Atascadero State Hospital medical
records that postdated the 2011 competency trial.5
       In opposition to the People’s motion, Taitano argued that the court had no
authority to order him reevaluated for competence, and the court was required to order
his immediate release. He maintained that the court lacked authority to hold a new
competency hearing because it had not received a certification that he has been restored
to competence by certain mental health officials (including the county medical health
director) or the conservator, as specified in section 1372, subd. (a)(1).
       The court ordered the county medical health director, Dr. Omri Berger, to
reevaluate Taitano’s competence. Berger filed an August 2015 report, which was based
in part on interviews of Taitano in July and August 2015. The county medical health
director’s reevaluation of Taitano was that Taitano was not competent to stand trial.
       In August 2015, Taitano filed a supplement to his pending habeas petition. He
argued he must be released from custody because “the state hospital has found that he is
unlikely to be restored [to competence] in the foreseeable future, he has since reached his
maximum commitment, and the Public Guardian has concluded that he does not meet
criteria for a conservatorship.” (See § 1370, subd. (b)(1), (c)(1), (c)(2).)

5
       In the alternative, the People argued Taitano’s competence should be assessed
pursuant to section 1370, subdivision (b)(4), which provides that “[a]ny defendant who
has been committed or has been on outpatient status for 18 months and is still
hospitalized or on outpatient status shall be returned to the committing court where a
hearing shall be held pursuant to the procedures set forth in Section 1369.” In this
appeal, the People do not contend a competency hearing can be ordered for Taitano under
section 1370, subdivision (b)(4).


                                              10
       The prosecutor opposed Taitano’s habeas petition and made three alternative
requests to avoid dismissal of the case and Taitano’s release: (1) a second trial on the
issue of Taitano’s competency under section 1368 due to “new” (that is, postdating the
earlier competency trial) facts or circumstances; (2) recommitment of Taitano to the state
hospital for periodic 90 day reviews based on new facts or circumstances; or (3)
reevaluation of Taitano for a Murphy conservatorship based on new facts or
circumstances.
       At a hearing on the People’s motion to reevaluate Taitano’s competency and
Taitano’s habeas petition in September 2015, the court tentatively rejected the People’s
second and third alternative forms of relief, observing there were no grounds for a
Murphy conservatorship because there was no evidence Taitano was currently dangerous
as a result of a mental disorder, and Taitano could not be sent for additional treatment
because he already served his maximum statutory commitment—which the prosecutor
did not dispute. As to the request for a new competency hearing, the court took note of
an appellate court decision (since depublished) that supported the prosecutor’s position:
the court had held that section 1368 authorizes a court to hold a new competency hearing
for an incompetent defendant if new evidence or changed circumstances suggest he may
be presently competent. In light of that appellate authority, the trial court stated: “I’m
not making a finding today that there is going to be another competency trial . . .
[However,] I intend to have a hearing at which the expert[s] that testified at the 2011 trial
come to court, are presented with this additional information . . . , and [are] asked . . .
what difference if any would this make to your evaluation? . . . And then after that
hearing make a determination whether I think another competency trial is required.” The
trial court continued the hearing so it could review transcripts from the 2011 trial. At a
hearing in October 2015, the court reviewed the 2011 trial evidence and again continued
the matter for a further hearing.
       Before the next hearing date, the California Supreme Court ordered depublication
of the appellate opinion on which the trial court had relied.



                                              11
       At the reconvened hearing in November 2015, the trial court concluded that, due
to the depublication, it had no authority to hold a new competency hearing. The court
denied the People’s motion to reevaluate Taitano’s competency, granted Taitano’s habeas
petition, and ordered Taitano released. There is no indication in the record that the felony
charges against Taitano have been dismissed.
       The People appealed from the order granting Taitano’s writ of habeas corpus and
(implicit) order denying the request for a new competency hearing.
                                     II. DISCUSSION
       The People contend the trial court erred because section 1368 authorizes the court
to conduct a new hearing to determine Taitano’s mental competence. As framed by the
parties’ briefs, we are called upon to address a narrow question: After a defendant has
been adjudicated mentally incompetent to stand trial under section 1369, the commitment
facility has determined under section 1370 that there is no substantial likelihood the
defendant will regain mental competence in the foreseeable future, the Public Guardian
has determined the defendant is not appropriate for a Murphy conservatorship, and the
defendant has served the entirety of the statutory maximum commitment term, can the
trial court rely on section 1368 to hold a new hearing as to the defendant’s mental
competence to stand trial on the criminal charges?
       In answering this question, we apply the fundamental precepts of statutory
interpretation. We begin with the statutory language, according each word a
commonsense meaning in light of both the language used and the evident purpose of the
statute. (Hughes v. Board of Architectural Examiners (1998) 17 Cal.4th 763, 775
(Hughes); Wallace v. McCubbin (2011) 196 Cal.App.4th 1169, 1196 (Wallace).) If the
statutory language is unambiguous, there is no need for judicial construction. (Hughes, at
p. 775; Wallace, at p. 1197.) Only if the language is susceptible to more than one
reasonable meaning do we turn to other rules of statutory construction and consider other
indicia of legislative intent and public policy. (Wallace, at p. 1197.)




                                             12
       Because Taitano has been adjudicated mentally incompetent to stand trial and
served his commitment term, his circumstances are described in section 1370 and we
must begin our analysis there. We will then turn to section 1368.
       A. Section 1370 Does Not Authorize a New Competency Hearing
       After Taitano was committed to a treatment facility, the facility determined that it
was not reasonably likely he would regain competence in the foreseeable future. That
placed Taitano squarely within the province of section 1370, subdivision (b)(1)(A),
which provides that he would be “returned to the court for proceedings pursuant to
[section 1370, subdivision (c)(2)].” Pursuant to section 1370, subdivision (c)(2), the
court determines whether the defendant is “gravely disabled” and whether to order the
conservatorship investigator to initiate conservatorship proceedings. Section 1370,
subdivision (c)(2) does not provide for Taitano to be returned to court for a new
competency hearing.
       Taitano also falls under section 1370, subdivision (c)(1), in that he has served his
maximum time of commitment. Under subdivision (c)(1), he was to be “returned to the
committing court,” but the statute does not provide for a competency hearing. Instead,
the statute directs the court to determine whether he is gravely disabled for purposes of
instituting conservatorship proceedings.
       By its terms, therefore, nothing in section 1370 calls for Taitano, in his present
circumstances, to be returned to the court for a competency hearing.
       Instructive in this regard is People v. Quiroz (2016) 244 Cal.App.4th 1371
(Quiroz). There, the defendant was declared incompetent to stand trial and committed for
treatment, the state hospital certified him to be mentally competent and proceedings
resumed, and later the court again found him incompetent and committed him for
treatment. In its final report, the state hospital stated that the defendant remained
incompetent to stand trial and was unlikely to regain competency in the foreseeable
future. The court ordered the public guardian to initiate proceedings for a Murphy
conservatorship, but the public guardian found that the defendant did not meet the
requirements for a conservatorship. The defendant filed a motion to be released from


                                             13
custody and to dismiss the information, but the trial court denied the motion, reasoning
that since a hearing is contemplated when a hospital certified restoration of competency,
the court must also be able to hold a hearing when the hospital suggests the defendant is
incompetent. The court held the competency hearing, concluded defendant was restored
to competency, and reinstated criminal proceedings. (Id. at pp. 1375–1377.)
       The court of appeal in Quiroz held that, in light of the statutory scheme, the trial
court exceeded its jurisdiction when it convened the competency hearing after the
hospital had issued its no substantial likelihood certification. (Quiroz, supra, 244
Cal.App.4th at pp. 1375, 1377.) The court noted that a competency hearing is a special
proceeding, such that the statutory procedure must be strictly followed. (Id. at p. 1379.)
The court concluded: “If a defendant is returned to court upon a finding of no substantial
likelihood or upon completing the maximum term of commitment, the trial court may
determine only whether to initiate Murphy conservatorship proceedings, dismiss the
charges against the defendant and order him released from confinement, or dismiss the
charges and initiate other appropriate commitment proceedings under the LPS Act.
[Citations.] The court does not have authority to convene a competency hearing at that
point.” (Id. at p. 1377.)
       Quiroz viewed the statutory scheme essentially as we do. In the words of the court
in Quiroz: “In the amended competency statutes, the Legislature provided for
competency hearings in certain circumstances, but not in the circumstance presented by
this case. The trial court must convene a competency hearing while the criminal action is
pending and the defendant is not under commitment if the court doubts the defendant’s
competency. (§ 1368.) The trial court must convene a competency hearing after the
defendant has been committed for 18 months. (§ 1370, subd. (b)(4).) And the trial court
may convene a competency hearing when the state hospital certifies the defendant has
regained competence. (§ 1372, subd. (c); [citations].) [¶] However, nowhere in the
statutes did the Legislature authorize a trial court to convene a new competency hearing
upon the prosecution’s request when the hospital returns the defendant from commitment
at the end of three years or upon the hospital’s finding of no substantial likelihood of


                                             14
regaining competency to stand trial. Nor do the statutes authorize the trial court to
convene a competency hearing upon the prosecution’s request when the public guardian
determines not to initiate conservatorship proceedings. . . . [¶] The statute’s language
demonstrates the Legislature did not intend for courts to hold competency hearings upon
a defendant’s return after completing the maximum commitment. When the Legislature
intends the court to hold a competency hearing, it expressly says so.” (Quiroz, at p.
1380.)
         In sum, section 1370 does not itself authorize the trial court to hold a competency
hearing in the circumstances faced by Taitano. Indeed, the People do not contend
otherwise. Instead, they say the hearing can be held by returning to section 1368.
         B. Section 1368 Does Not Authorize a New Competency Hearing Here
         For the following reasons, section 1368 does not apply to a defendant who, like
Taitano, has already been declared mentally incompetent, already been determined not to
have a reasonable likelihood of regaining competence in the foreseeable future, and
already served the statutory maximum commitment term.




                1. Statutory Language
         Section 1368 reads: “If, during the pendency of an action and prior to
judgment. . . a doubt arises in the mind of the judge as to the mental competence of the
defendant, he or she shall state that doubt in the record,” inquire of defense counsel, and
depending on counsel’s position must or may order a competency hearing. If the court
orders a competency hearing, “all proceedings in the criminal prosecution shall be
suspended until the question of the present mental competence of the defendant has been
determined.” (§ 1368, subd. (a), (c). Italics added.)
         The plain meaning of the statutory language is that the court can stop criminal
proceedings to make sure the defendant is competent to stand trial. Nothing in the statute
indicates it also applies to determine if a defendant is no longer incompetent despite the
treatment facility’s evaluation.


                                              15
       First, the statute refers to a judge’s doubt “as to the mental competence of the
defendant,” not a doubt as to the mental competence or incompetence of the defendant.
(§1368 (a).) Second, the statute refers to a doubt arising as to the defendant’s
competence “during the pendency of an action and prior to judgment.” (Italics added.)
Here, as of the time of the habeas petition hearing, it was still “prior to judgment” since
there was no conviction or dismissal of the charges. But “during the pendency of the
action” must mean something else, since both phrases must be given effect. In light of
the evident statutory purpose that an incompetent defendant not be held to stand trial, the
phrase “during the pendency of an action” must refer to a time when criminal
proceedings are still active and pose a threat that the defendant will be tried and
convicted. Third, because section 1368 directs the court to suspend “all proceedings in
the criminal prosecution” if it grants a competency hearing, section 1368 must apply at a
time when there are still criminal proceedings to suspend. Taking the statutory language
in its totality, section 1368 applies when a defendant is still being prosecuted, such that
there is a risk a mentally incompetent person is being tried in violation of section 1367;
the statutory language does not suggest it was intended to apply after the defendant has
already been committed and the criminal proceedings have been suspended.6
              2. Statutory Scheme
       The structure of the statutory scheme also indicates that section 1368 does not
apply to defendants who, like Taitano, have already been committed to a treatment
facility and served their maximum statutory commitment period.
       The statutory scheme begins with section 1367, which sets forth the fundamental
principle that mentally incompetent defendants cannot be tried. Its ensuing sections then
proceed to explain, in a step-by-step chronological approach, what happens to the


6
        Although Quiroz did not decide the scope of section 1368 directly, it characterized
the statute in a manner consistent with our view here. The court stated: “The trial court
must convene a competency hearing while the criminal action is pending and the
defendant is not under commitment if the court doubts the defendant’s competency.
(§ 1368.)” (Quiroz, supra, 244 Cal.App.4th at p. 1380. Italics added.)


                                             16
defendant. Section 1368 tells us that criminal proceedings must be stopped if the
defendant’s competency is questioned by the court, so that competency can be
determined. Section 1369 sets forth the procedure for then determining at a hearing
whether the defendant is competent. And then section 1370 addresses what happens to
the defendant if—as has occurred here with Taitano—the defendant has been found at the
hearing to be incompetent. Section 1370 never refers back to section 1368. Instead, it
describes a set of procedures which, as explained ante, do not mention any new
competency hearing except at the 18-month mark of confinement.
              3. The Cases on Which The People Rely Are Inapposite
       The People refer us to two cases asserting that a second competency hearing can
be held under section 1368 upon changed circumstances after the defendant was found at
the first hearing to be competent. (People v. Murrell (1987) 196 Cal.App.3d 822, 827
[after a finding of competence, the court was “obligated to reinitiate section 1368
proceedings only if defendant presented substantially new evidence or changed
circumstances”]; People v. Zatko (1978) 80 Cal.App.3d 534, 548 [court may not avoid
responsibility to make proper inquiry regarding a defendant’s capacity to stand trial by
relying solely upon a pretrial decision or pretrial psychiatric reports where, “during the
trial or prior to the sentencing, he is presented with a substantial change of circumstances
or with new evidence which casts a serious doubt upon the validity of the pretrial
finding”]; see also People v. Jones (1997) 15 Cal.4th 119, 150 [where defendant has been
found competent to stand trial after a competency hearing, the court need not suspend
proceedings to conduct a second competency hearing unless it is presented with a
substantial change of circumstances or with new evidence casting a serious doubt on the
validity of that finding]; People v. Kaplan (2007) 149 Cal.App.4th 372, 384 [same].)
       In those cases, however, the defendant had been adjudicated to be competent, so
criminal proceedings were active against the defendant. Obviously in those instances, the
court might have to revisit the issue of competency in order to fulfill the statutory
purpose of ensuring that a mentally incompetent person is not tried and convicted. Those



                                             17
cases, in other words, targeted situations where section 1368 might still apply. Taitano’s
case does not.
              4. Statutory Purposes
       The statutory purposes of section 1367 et seq. are to make sure (1) a mentally
incompetent criminal defendant is not tried, and (2) the mentally incompetent defendant
is confined for incompetency only for a period reasonable for his or her competence to be
restored. (E.g., People v. Ary, supra, 51 Cal.4th at pp. 517–518; Davis, supra, 8 Cal.3d at
p. 801; Polk, supra, 71 Cal.App.4th at pp. 1236–1237.) Here, Taitano has served his
maximum statutory commitment period without restoration to competency and has been
found inappropriate for a conservatorship. Since he served the maximum term of
commitment under the terms of the statute, he cannot be confined any longer. (See also
Davis, supra, 8 Cal.3d at p. 801.) And since Taitano must be released under the terms of
the statute, it is unnecessary to have a competency hearing to determine whether he
should be released.
       The People argue that the court should nonetheless be able to conduct a new
competency hearing because another purpose of the statutory scheme is to ensure that
defendants adjudicated as incompetent will stand trial for a criminal offense if they
become competent. (Citing People v. Superior Court (McPeters) (1985) 169 Cal.App.3d
796, 798.) McPeters, however, did not hold that the statutory scheme had such a
purpose, but instead “accept[ed] defendant’s premise that the purpose of section 1368 is
to avoid the due process violation which results from conviction of an accused person
who is mentally incompetent to stand trial.” (Ibid.) In any event, a concern that a
defendant should be brought to trial once restored to competence is already addressed by
the express directives of the statutory scheme: if at any point during the maximum
statutory confinement period the committing facility certifies that the defendant’s
competence is restored and the court approves the certification, criminal proceedings
resume (§ 1372, subd. (c)); and even if the treatment facility does not believe the
defendant’s competence is restored, the court may find that the defendant is competent at
a competency hearing required after 18 months of confinement (§ 1370, subd. (b)(4)).


                                            18
These existing procedures account for the fact that a defendant’s competency may vary
from time to time, and they afford ways for defendants of restored competence to be
brought to trial. The People have not explained why these existing procedures are
insufficient, let alone why they could be so ineffective as to cause us to conclude that
section 1368 authorizes a court to conduct a competency hearing at a time the legislature
has not provided for one.7
       In the final analysis, the legislature knows how to weigh the competing policy
considerations and state when a defendant committed to a mental facility under section
1370 may be returned to court, and for what purpose. In the circumstances in which
Taitano finds himself—no reasonable likelihood of restoration to competence in the
foreseeable future and the end of his maximum commitment time—the Legislature has
provided that he can be returned to court for a possible conservatorship, but it has not
provided for a new trial on competency.8
       Appellant has failed to establish its theory that section 1368 authorizes a
competency hearing after an incompetent defendant has served the full maximum
statutory commitment period.


7
     As for a possibility that the defendant regains competence after the maximum
commitment period, we discuss the matter post.
8
         According to the concurring and dissenting opinion, the statutory scheme reflects
a legislative intent that the trier of fact, not a treatment facility, will be the ultimate
decision maker with respect to defendant’s competence. In our view, the statutory
scheme reflects a legislative intent that the trier of fact will be the ultimate decision
maker when the statute says it will be the ultimate decision maker. The concurring and
dissenting opinion also cites to dicta stating that, upon the defendant’s return to court
after the statutory maximum term or the treatment facility’s determination of no
substantial likelihood of restoration to competency, the court “must redetermine
competence.” (Conservatorship of Hofferber (1980) 28 Cal.3d 161, 169–170.) The
source of Hofferber’s statement is not clear, no reasoning for the statement is provided,
and whether the trial court was authorized to redetermine competence was not at issue in
the case. As Quiroz observed, the statement is dicta, and it has no precedential effect.
(Quiroz, supra, 244 Cal.App.4th at p. 1381.) An appellate opinion is no authority for a
proposition that was never considered or decided. (E.g., Santisas v. Goodin (1998) 17
Cal.4th 599, 620.)


                                             19
       C. Authority to Conduct a Section 1369 Competency Hearing is Not Implied
       There is no question that section 1370 does not expressly authorize a competency
hearing when a defendant committed under section 1370 has served the mandatory
statutory commitment period, without a determination by specified individuals that he or
she has been restored to competence. We have also concluded that, based on appellant’s
arguments, section 1368 cannot be relied upon as authority for conducting a competency
hearing in that circumstance. We now turn to an argument appellant makes in its
appellate reply brief—that the authority to hold a competency hearing might be implied
in light of section 1370, subdivision (d).
       Appellant argues that, under section 1370, subdivision (d), after a defendant is
returned to court “the criminal action remains subject to dismissal pursuant to Section
1385.” Appellant contends this implies the court may hold a new competency hearing
after a defendant has served his or her maximum commitment term: if the court could
not reassess a defendant’s competency when he or she reached the maximum term of
commitment, dismissal of the charges would be mandatory, not permissive.
       Appellant misconstrues section 1370, subdivision (d). In relevant part, the
provision states: “With the exception of proceedings alleging a violation of mandatory
supervision, the criminal action remains subject to dismissal pursuant to Section 1385.”
Section 1385 permits the court to dismiss an action in furtherance of justice. Therefore,
subdivision (d) of section 1370 merely says that the usual power to dismiss the
underlying criminal action does not apply in a case alleging violation of mandatory
supervision (formal probation). Moreover, the subdivision applies not only to the point at
which the defendant has fulfilled the maximum commitment period, but to earlier times
during the defendant’s commitment period as well. The fact that the court may dismiss
the criminal action before the end of the commitment period would itself account for the
language that the action remains only “subject to” dismissal: it does not mean that
charges will remain pending after the commitment period or that the court could refuse to
release the defendant once the maximum commitment period has been completed. In any
event, the mere fact that the statute does not expressly mandate dismissal of the charges


                                             20
when the maximum commitment term has expired does not mean the Legislature secretly
intended a new competency hearing that it did not prescribe.9 Appellant has not shown
that section 1370, subdivision (d) authorizes the trial court to conduct a new competency
hearing under the circumstances of this case.
       We must keep in mind the nature of our inquiry. At issue is a court’s power to
conduct a section 1369 competency hearing—a creation of statute that cannot be held
without legislative authority. A hearing to determine the competency of a defendant to
stand trial is authorized by only two statutory provisions: section 1368 (which, as
discussed ante, is inapplicable to Taitano’s situation) and section 1370, subdivision (b)(4)
after 18 months of commitment (which neither party contends applies here). The fact
that section 1370, subdivision (c)(1) provides that, upon serving the full statutory
maximum commitment time, the defendant must be “returned to court,” without
authorizing a competency hearing but instead requiring a determination regarding
conservatorship, confirms that the court at that juncture has two choices: order a
conservatorship (or other commitment proceedings) if appropriate, or release the
defendant. These are precisely the two choices our Supreme Court mentioned in Davis.
(Davis, supra, 8 Cal.3d at p. 807.) These are the two choices identified in Polk and
Quiroz. (Polk, supra, 71 Cal.App.4th at p. 1236; Quiroz, supra, 244 Cal.App.4th at pp.
1377, 1380–1381.) And these are the two choices described by the deputy attorney
general who worked with the Legislature for 18 months to develop the 1974 amendments
to the competency statutes. (Parker, California’s New Scheme For The Commitment of
Individuals Found Incompetent To Stand Trial (1975) 6 Pacific L.J. 484, 492 & fn. 70.)
There is no provision in the statute that a new competency hearing could be held at that



9
        Indeed, if there are questions as to what the court should do with the charges after
the maximum commitment period has expired, holding a new competency hearing will
do little to answer them. If the new competency hearing is held, a defendant who is
found incompetent (and unsuitable for a conservatorship) will still have to be released
even though the charges remain pending. What the court should do with the charges in
this case is not at issue in this appeal.


                                             21
juncture, or even an indication that the Legislature has considered whether there should
be.
       In sum, appellant has not demonstrated that the trial court had express or implied
authority to hold a new competency hearing under the particular circumstances of this
case. On that basis, the orders must be affirmed.
       Nonetheless, looking forward from a practical point of view, one might wonder
what should happen when an incompetent defendant has served the maximum
commitment term, is ineligible for a Murphy conservatorship, and is released from
confinement, yet the trial court declines to dismiss the charges. Should the statute be
amended to specify that the court must dismiss the charges if the defendant is released at
the end of the commitment period after a finding of no substantial likelihood of
restoration to competency? Or should section 1370 be amended to authorize a new
competence hearing, at least upon a showing of new facts and circumstances indicating a
change in competency, so the prosecution may proceed if the defendant is found to have
regained competency after release from confinement? Just as appellant has not
demonstrated that the Legislature intended to allow courts to hold a competence hearing
when the statute does not authorize one, it is not clear that the Legislature would want the
prosecution to be automatically and forever barred from proceeding if the defendant
regained competency, merely because of the defendant’s release from confinement.
       While these are interesting questions, it is not our role to answer them. Nor would
it be our prerogative to tinker with the legislative scheme or add our own language to its
provisions in order to make it say what it does not say. After all, the availability of a
competence hearing in this context turns on a balancing of important considerations: the
right of a defendant not to remain in a treatment facility longer than the statutory
maximum; the right of the defendant not to be tried if incompetent; the interest in
prosecuting a competent individual for charged crimes; the state interest in public safety;
and the appropriate division of responsibility between the treatment facility and the court,
among others. And a ruling that a competency hearing is available in Taitano’s situation
would open a Pandora’s box of other questions: would a competency hearing also be


                                             22
proper at all the other junctures the legislature did not provide for one? Would the
competency hearing also be available under the parallel proceedings set forth in sections
1370.01, 1371, and 1370.2? Would there be a limit to the number of times the People
could compel the court to hold additional competency hearings, or the period within
which the People could request one? We have not been equipped in this case to decide
these matters, since the parties have focused instead on section 1368. And even if these
matters had been fully briefed, the weighing of the competing policy interests and the
consideration of the ensuing ramifications is a matter for the Legislature, not the courts,
to sort out in the first instance. If this case suggests a gap in the statute, it would not be
our place to fill it.
        Appellant has failed to demonstrate error in the trial court’s rulings.


                                     III. DISPOSITION
        The orders are affirmed.



                                                    NEEDHAM, J.




I concur.




SIMONS, ACTING P.J.




                                               23
BRUINIERS, J., Concurring and dissenting.
       I concur in the disposition. I do not agree, however, with my colleagues’
conclusion that the Legislature clearly intended that no further competency hearing
would occur in the circumstances presented here, and I do not understand our holding to
shield Taitano from further prosecution on the currently pending charges—an issue the
majority does not directly address.
       I agree with the majority that the Legislature appears to have provided a
reasonably comprehensive scheme for review of competency and for competency
proceedings within the three-year commitment limit imposed by section 1370. I disagree,
however, that the Legislature intended only two options when an incompetent defendant
has been committed for the maximum time allowed for treatment to restore competence
and is returned to the court without a finding of competence. The Legislature has simply
failed to specifically provide what is to be done in that circumstance, and I find nothing
in the legislative history to suggest the Legislature ever contemplated such a situation or
intended to bar a competency hearing after the three-year commitment limit.
       Applying ordinary principles of statutory construction,1 I believe the following
principles may be inferred from the overall competency statutory scheme and its
legislative history.

1
       “When construing a statute, we must ‘ascertain the intent of the Legislature so as
to effectuate the purpose of the law.’ [Citation.] The words of the statute are the starting
point. ‘Words used in a statute . . . should be given the meaning they bear in ordinary
use. [Citations.] If the language is clear and unambiguous there is no need for
construction, nor is it necessary to resort to indicia of the intent of the Legislature . . . .’
[Citation.] If the language permits more than one reasonable interpretation, however, the
court looks ‘to a variety of extrinsic aids, including the ostensible objects to be achieved,
the evils to be remedied, the legislative history, public policy, contemporaneous
administrative construction, and the statutory scheme of which the statute is a part.’
[Citation.] After considering these extrinsic aids, we ‘must select the construction that
comports most closely with the apparent intent of the Legislature, with a view to

                                               1
       First, the scheme recognizes that mental incompetence may be transitory and that
a defendant determined to be incompetent at one point in time may later regain capacity
and competence. (See Pen. Code, §§ 1370, subd. (a)(1)(C), 1372, subds. (a)(1), (b), (c).)2
If a defendant is found to be incompetent, “the trial . . . shall be suspended until the
person becomes mentally competent.” (§ 1370, subd. (a)(1)(B), italics added.) In other
words, criminal proceedings are merely held in abeyance while the defendant receives
treatment, and the issue of competence remains subject to periodic review. (§ 1370,
subd. (b)(1), (4).)
       Second, the statutory scheme recognizes that a defendant’s competence at any
point in time may be a disputed issue of fact, as it was here, subject to determination by
the court or by a jury. It is clear that the Legislature did not intend a commitment facility
to have the final word on a committed defendant’s competence. When a defendant is
certified as restored to competence during the commitment period, the court holds a
competency hearing if the issue is contested and at that hearing the defendant may or may
not be found competent despite the facility’s certification. (§ 1372, subds. (a), (c), (d);
People v. Mixon (1990) 225 Cal.App.3d 1471, 1482; People v. Murrell (1987)
196 Cal.App.3d 822, 826.) When a defendant has been committed for 18 months, the
court must hold a new competency hearing at which the defendant may or may not be
found competent despite the facility’s failure to certify the defendant as having regained
competence. (§ 1370, subd. (b)(4).) When a defendant under a “Murphy
conservatorship” (Welf. & Inst. Code, § 5008, subd. (h)(1)(B)) is certified as restored to
competence, the court again may hold a competency hearing if the issue is contested and
the defendant may or may not be found competent despite the certification. (§ 1372,


promoting rather than defeating the general purpose of the statute, and avoid an
interpretation that would lead to absurd consequences.’ ” (Wilcox v. Birtwhistle (1999)
21 Cal.4th 973, 977–978.)
2
       Undesignated statutory references are to the Penal Code.


                                              2
subd. (b)–(d); Welf. & Inst. Code, § 5369.)3 Professional assessment is thus not
necessarily the final word.
       Third, one purpose of the scheme must be to ensure a competent defendant’s
prosecution. (See § 1368 [authorizing a trial court to inquire into a defendant’s
competence “during the pendency of an action” (i.e., while the charges are still pending)
and “prior to judgment”].) The majority at one point appears to acknowledge that the
Legislature balanced “the People’s interest in prosecuting defendants who are, in fact,
competent to stand trial” against incompetent defendants’ interests in not being tried or
indefinitely confined. (See People v. Superior Court (McPeters) (1985) 169 Cal.App.3d
796, 798 [“[n]either justice nor due process of law is served if defendant is erroneously
found to be incompetent to stand trial when, in fact, he is competent”].) Later, however,
the majority writes that the “statutory purposes of section 1367 et seq.” are only to protect
the incompetent defendant’s interests, and appears to question the People’s argument that
one purpose of the statutory scheme is “to ensure that defendants adjudicated as
incompetent will stand trial for a criminal offense if they become competent.” 4
       I find it inconceivable as a matter of common sense that the Legislature did not
intend to ensure the prosecution of defendants like Taitano, charged with serious felonies,
including homicide, if they later regained competence. On the contrary, it is easy to infer

3
       In dicta, the Supreme Court has also suggested that when a defendant is returned
as having completed the maximum term of confinement the “court must then redetermine
competence,” which implies that a court could find a defendant had regained competence
despite the absence of a certification of restoration to competence. (Conservatorship of
Hofferber (1980) 28 Cal.3d 161, 169.)
4
       The majority writes: “The statutory purposes of section 1367 et seq. are to make
sure (1) a mentally incompetent criminal defendant is not tried, and (2) the mentally
incompetent defendant is confined for incompetency only for a period reasonable for his
or her competence to be restored. (E.g., People v. Ary [(2011)] 51 Cal.4th [510,] 517–
518; In re Davis,[(1973)] 8 Cal.3d [798,] 801; In re Polk [(1999)] 71 Cal.App.4th [1230,]
1236–1237.)” In my view, the cited authority does not support the majority’s limited
view of the statutory purposes underlying the competency scheme.


                                             3
from the statutory structure—which requires a defendant to be returned to court for
possible prosecution whenever the defendant is certified as restored to competence
(§§ 1370, subd. (b)(1), 1372, subds. (a)–(c)) and after 18 months regardless of whether
the defendant was so certified (§ 1370, subd. (b)(4))—that the Legislature recognized that
“the government has an important interest in prosecuting defendants for serious crimes
with which they are charged and in ensuring their mental competence for the duration of
their prosecutions.” (United States v. Valenzuela-Puentes (10th Cir. 2007) 479 F.3d
1220, 1226 [discussing due process considerations relevant to involuntary medication of
an incompetent defendant]; see Sell v. United States (2003) 539 U.S. 166, 180 [in same
context, holding the “Government’s interest in bringing to trial an individual accused of a
serious crime is important”]; Parker, California’s New Scheme For The Commitment Of
Individuals Found Incompetent To Stand Trial (1975) 6 Pacific L.J. 484, 503 (Parker)
[“where there is probable cause that the defendant has committed a violent felony, there
is a substantially greater state interest in ultimately bringing the defendant to trial”].)5

5
        The legislative history of California’s competency statutes also demonstrates that
the Legislature had this purpose in mind. As noted ante, the statutory scheme allows for
a new competency hearing if a defendant under a Murphy conservatorship is certified as
restored to competence, which may occur long after expiration of the maximum statutory
period of commitment to treatment to restore a defendant to competence. When the
competency statutes were first enacted in 1974, the Legislature provided that all
incompetent defendants facing serious criminal charges (such as Taitano’s) that had not
been dismissed would qualify for a Murphy conservatorship. (Compare Welf. & Inst.
Code, § 5008, subd. (h)(2), as amended by Stat. 1974, ch. 1511, § 12, pp. 3321–3322
with Welf. & Inst. Code, § 5008, subd. (h)(1)(B).) Thus, the Legislature’s original intent
was that all such defendants would indefinitely remain eligible for prosecution if they
regained competence (unless the charges against them were dismissed). (See Parker,
supra, 6 Pacific L.J. at p. 493 [an incompetent defendant under a Murphy conservatorship
is “treated in the same manner as any other civilly committed individual, except that he
remains subject to trial on the underlying violent felony” (italics added)].)
In 1980, the California Supreme Court held that an incompetent defendant may be
indefinitely committed under a Murphy conservatorship only upon a finding of current
dangerousness as a result of a mental disease, defect or disorder. (Conservatorship of
Hofferber, supra, 28 Cal.3d at pp. 176–177.) Defendants like Taitano who continued to

                                               4
       My primary concern with the majority opinion is that it could be construed to treat
the maximum term of commitment for treatment to restore a defendant to competence in
section 1370, subdivision (c)(1) as a de facto statute of limitations for prosecution. The
majority suggests that after an incompetent defendant has served that maximum
commitment and has been found ineligible for a Murphy conservatorship, he must be
released and no future competency hearing may be held absent a new act of the
Legislature. I would not concur in the result in this case if I believed this were the
consequence of our decision. I do not believe the prosecutor here is powerless to pursue
the charges against Taitano by, for example, dismissing and refiling the charges against
him to initiate a new criminal proceeding. That question is not before us, and I do not
understand our opinion to address it. Instead, I believe the Legislature has left
unintended gaps in the statutory scheme, as amply demonstrated in the case before us,
and that we have judicial discretion to bridge those gaps based on inferences from the
statutory scheme and a trial court’s inherent authority. However, I agree with the
majority that we risk opening a “Pandora’s box” of other issues if we do so, and thus
believe we should exercise our judicial discretion not to bridge those gaps here. The
Legislature is best equipped to anticipate and address issues associated with those rare


face serious charges but were found not currently dangerous under this standard,
therefore, had to be released from commitment for treatment unless they otherwise
qualified for an LPS conservatorship. The Legislature never amended the definition of a
Murphy conservatorship to reflect the Supreme Court’s holding or otherwise enacted
legislation responsive to the decision. The Legislature effectively acquiesced to
Conservatorship of Hofferber, concluding most incompetent defendants would be found
currently dangerous and thus indefinitely confined under a Murphy conservatorship and
subject to possible future prosecution unless the charges were affirmatively dismissed. I
do not believe it is reasonable to infer from this history or from the current statutory
scheme a legislative intent that the rare defendant in Taitano’s situation, who may not be
confined pursuant to a Murphy conservatorship, would therefore be forever shielded from
a future competency hearing and prosecution on still-pending serious felony charges. I
certainly would not attempt to divine such intent on the part of the Legislature on an issue
that it is unlikely to have considered at all.


                                              5
instances when a defendant facing serious charges remains incompetent at the end of the
maximum confinement period for treatment, but does not otherwise qualify for a
conservatorship.



                                        BRUINIERS, J.




                                           6
Superior Court of Contra Costa County, N. 5-132337-7, Lewis A. Davis, Judge.

Kamala D. Harris and Xavier Becerra, Attorneys General, Gerald A. Engler, Chief
Assistant Attorney General, Jeffery M. Laurence, Assistant Attorney General, Laurence
K. Sullivan and Bridget A. Billeter, Deputy Attorneys General, for Appellant.


Robin L. Lipetzky, Public Defender for Contra Costa County, Stephanie E. Regular and
Diana A. Garrido, Deputy Public Defeners, for Respondent.